DETAILED ACTION


This application has been transferred to Primary Examiner Annette Dixon, AU 3785. 
This Office Action is in response to the election/restriction response, filed on June 13, 2022.  Primary Examiner acknowledges Claims 1-14 and 16-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 and 17-21 in the reply filed on June 13, 2022 is acknowledged.  
However, upon additional review of the former restriction Primary Examiner has decided to rejoin all the claims that were previously withdrawn from consideration as it appears the subject matter of Claim 1 appears in each of the independent claims. Thus, the restriction requirement as set forth in the Office action mailed on April 15, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “10” has been used to designate “conductive wire”, “electrical wire”, “heating wire”, and “helical rib”.   Appropriate correction and clarification is required.
Reference character “4” has been used to designate “first web”, “helical web”, “helically wound web”, “transparent web”, and “helically wound or wrapped strip”.  Appropriate correction and clarification is required.
Reference characters “7” and “10” have been used to designate “helical rib”.  Appropriate correction and clarification is required.
Reference characters “4” and “11” have bene used to designate “helical web”.  Appropriate correction and clarification is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Specifically, the preliminary abstract, filed on April 22, 2021, includes legal phraseology - “said inlet and said outlet”, and “said enclosing wall”. Appropriate correction and clarification is required.


The disclosure is objected to because of the following informalities: 
Reference character “10” has been used to designate “conductive wire”, “electrical wire”, “heating wire”, and “helical rib”.   Appropriate correction and clarification is required.
Reference character “4” has been used to designate “first web”, “helical web”, “helically wound web”, “transparent web”, and “helically wound or wrapped strip”.  Appropriate correction and clarification is required.
Reference characters “7” and “10” have been used to designate “helical rib”.  Appropriate correction and clarification is required.
Reference characters “4” and “11” have bene used to designate “helical web”.  Appropriate correction and clarification is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  By the preliminary amendment, filed on April 22, 2021, Applicant inadvertently removed the dependency of Claim 16 in Line 2.  Primary Examiner is unsure if the limitation should read “a limb according to Claim 11, wherein the first connector” OR if some other Claim should retain the dependency of Claim 16.   Appropriate correction and clarification is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1, Line 7 recites the limitation “the rib”; however, it is unclear if this limitation is coextensive with “a first helically wound rib” of Lines 5 and 6 OR alternatively, if this limitation is to another rib that is different from the “helically wound rib”.  Dependent Claims 2-14 and 16-21 incorporate the indefinite subject matter from which they depend.  Appropriate correction and clarification is required.
Specifically, Claim 16, Lines 2-3 recite the limitation "the first connector” and “the second connector”.  However, there is insufficient antecedent basis for this limitation in the claim.  The limitations to “the first connector” and “the second connector” were initially introduced in Claim 11; however, the preliminary amendment, filed on April 22, 2021, appears to be removing Claim 11.  Primary Examiner is unsure if the limitation should read “a limb according to Claim 11, wherein the first connector” OR if some other Claim should retain the dependency of Claim 16.   Appropriate correction and clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (2017/0080175) in view of De Rijke et al. (EP 1658330 B1). 
As to Claims 1 and 17, Gray discloses a flexible, helically wound conduit (Figures 3 and 5) for a breathing circuit (“LIMB FOR BREATHING CIRCUIT” Title) comprising: an inlet (via one of 23/49, best seen Figure 8, “a conduit end connector 23 (or 49), suitable for connecting a breathing conduit with a device, for example a gases humidification device or ventilator or mask. A first end of end connector 23 is configured to mate with auxiliary equipment such as a ventilator or mask” Para 0070), an outlet (via other of 23/49, best seen Figure 8, “a conduit end connector 23 (or 49), suitable for connecting a breathing conduit with a device, for example a gases humidification device or ventilator or mask. A first end of end connector 23 is configured to mate with auxiliary equipment such as a ventilator or mask” Para 0070), and an enclosing wall (25, “Conduit 25… the length of the conduit from the connector 23 at one end of the tube, down the inside of the conduit, and is secured in another end connector 49 at the other end of the conduit.” Para 0071) defining a flow passage between the inlet (via one of 23/49) and the outlet (via other of 23/49), wherein the enclosing wall (25) comprises a first helical web (one of 5/11 of Figure 3, OR 19 of Figure 5 - “A first extruder 4 extrudes a very thin tape 5 of breathable polymer materials. The tape 5 deposits on the former 1 in a helical fashion by action of the former. The pitch of the helical deposition of tape 5 is slightly less than the width of tape 5. The helical deposition of tape 5 forms the inner breathable wall 6 of the conduit.” Para 0051, “A third extruder 10 extrudes a second tape 11 of breathable polymer. The second tape 11 of breathable polymer is deposited on the former 1 to span between adjacent turns of bead 8. Adjacent turns of tape 11 overlap, forming outer breathable sheath 12. A fourth extruder 13 extrudes a second molten polymer bead 14. The bead 14 is helically deposited along the overlap between adjacent turns of the second tape 11 and welds the overlapping turns of tape 11.” Para 0051, “A first extruder 18 extrudes a tape 19 of very thin film polymer materials. The tape 19 deposits on the former 15 in a helical fashion by action of the former. The pitch of the helical disposition of tape 19 is slightly less than the width of tape 19. The helical deposition of tape 19 forms the wall 20 of the conduit.” Para 0056) and a first helical wound rib (one of 8/14 of Figure 3 OR 22 of Figure 5 - “A second extruder 7 extrudes a bead 8 of polymer material. The bead 8 deposits on the former over the joint or overlap between adjacent turns of tape 5 forming a raised bead 9 along this join and welding the overlapping turns of tape 5.” Para 0051, “A fourth extruder 13 extrudes a second molten polymer bead 14. The bead 14 is helically deposited along the overlap between adjacent turns of the second tape 11 and welds the overlapping turns of tape 11.” Para 0051, “A second extruder 21 extrudes a bead 22 of polymer material. The molten bead 22 deposits between the overlapping portions of adjacent winds of tape 19 and is sufficiently heated to weld to the strips of tape 19.” Para 0056), wherein the first helical wound rib (8/14/22) is heat bonded (“sufficiently heated to weld” Para 0056, also see: “Active methods may include hot air welding, hot rollers or radio frequency welding” Para 0057)  to adjacent turns of the first helical web (5/11/19), and wherein at least a region of the enclosing wall (25) is permeable to water vapor (“permeable to water vapour” Para 0063; also see: “thin membrane walls are particularly used in breathable membrane applications where the passage of water vapour through the membrane but not the passage of liquid water is desired.” Para 0004). 
Regarding the limitation to “and or one or more of oxygen or carbon dioxide”, the particle size of a molecule of oxygen or carbon dioxide is significantly smaller than the particle size of water vapor.  Additionally, as both are in a gaseous state, there is no structure that would preclude or prevent the passage of both water vapor and “and or one or more of oxygen or carbon dioxide”.
Regarding the limitation to the axial tensile strength, Gray does not expressly disclose a specific material utilized in the formulation of the conduits.  Rather, Gray vaguely discloses the use of “polymer materials” (Abstract, Para 0051, 0054, 0056), “polymer plastic materials” (Para 0047), “breathable polymer materials” (Para 0051),  without an explicit composition.  Thus, Gray does not expressly disclose a material composition of the polymer material having “axial tensile strength of the enclosing wall is greater than 40N” 
De Rijke teaches a conduit for the conveyance of gases made from a polymer material - “Thermoplastic elastomers (TPE)” (Para 0006), wherein TPE combines both thermoplastic and elastic properties in order to establish “a good resistance to the rough environmental conditions in applications” (Para 0003), wherein the hose has “high resistance to humidity and excellent mechanical properties, such as pressure and temperature resistance.” (Para 0048). 
Regarding the remaining limitations “axial tensile strength of the enclosing wall is greater than 40N” , De Rijke teaches regardless of manner of manufacture, a hose constructed with TPE (Santoprene® - Pages 16, Para 0167 thru Page 17, Para 0169) has an axial tensile strength of 5.1/5.0 MPa.  By convention 1Pa = 1 N, thus, 5.1 MPa = 5100000 N.  As 5100000 N is greater than 40 N, the construction of a conduit utilizing TPE is suitable for the achieving a “axial tensile strength of the enclosing wall is greater than 40N” (Claim 1), and “greater than 50N” (Claim 17). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the polymer material of Grey to be TPE, as taught by De Rijke to be a known material suitable for the construction of conduits that have “high resistance to humidity and excellent mechanical properties, such as pressure and temperature resistance.”.
As to Claim 8, the modified Gray, specifically Gray discloses the construction of “adjacent turns of the web are separated by a space”.  In particular, the construction of “overlapping” as shown in Figures 3 and 5 (“A second extruder 7 extrudes a bead 8 of polymer material. The bead 8 deposits on the former over the joint or overlap between adjacent turns of tape 5 forming a raised bead 9 along this join and welding the overlapping turns of tape 5.” Para 0051, “A fourth extruder 13 extrudes a second molten polymer bead 14. The bead 14 is helically deposited along the overlap between adjacent turns of the second tape 11 and welds the overlapping turns of tape 11.” Para 0051, “A second extruder 21 extrudes a bead 22 of polymer material. The molten bead 22 deposits between the overlapping portions of adjacent winds of tape 19 and is sufficiently heated to weld to the strips of tape 19.” Para 0056).
As to Claim 10, the modified Gray, specifically, Gray discloses the conduit may include the use of a heating wire - “The spine may also include a heater element such as a PTC (Positive Temperature Coefficient) heater or a resistance heating element.” (Para 0073); “If a heater wire is included in the breathing circuit limb (whether associated with the reinforcing spine or not) the end connector at at least one end will preferably be adapted to make an electrical connection together with the gases pathway connection.” (Para 0074).
As to Claim 11, the modified Gray, specifically Gray discloses a first connector (one of 23/49) and a second connector (other of 23/49), wherein the first connector (one of 23/49) is attached to the “gases humidification device or ventilator” and the second connector (other of 23/49) is attached to “ventilator or mask” -- (“a conduit end connector 23 (or 49), suitable for connecting a breathing conduit with a device, for example a gases humidification device or ventilator or mask. A first end of end connector 23 is configured to mate with auxiliary equipment such as a ventilator or mask” Para 0070).

Claims 4-7, 9, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (2017/0080175) in view of De Rijke et al. (EP 1658330 B1), as applied to Claim 1, and further in view of Peiris et al. (2021/0077765, which as a provisional priority date of February 23, 2018).
As to Claims 4 and 20, the modified Gray, specifically De Rijke teaches the use of TPE as a known material composition suitable for conduit construction.  Yet, does not expressly disclose the “water vapor transmission rate of at least 0.01 g/(cm2*day)” (Claim 4) and “water vapor transmission rate is at least 0.05 g/(cm2*day)” (Claim 20). 
Peiris teaches a conduit constructed of TPE (“The bead can comprise a thermoplastic elastomer (TPE). The film can comprise a thermoplastic elastomer (TPE). The TPE can be polypropylene-based.” Para 0026 and 0053; also see “The film 18 can be made from thermoplastic polymer (TPE) material. In some embodiments, the TPE material is polypropylene-based. In another example embodiment, the film can be made of the same material, or the same family of material as the bead 16. In some embodiments, the film 18 may be at least partially optically translucent to enable a user to see condensate or other material within the lumen.” Para 0104, “As mentioned above, the bead 16 can be made from thermoplastic polymer (TPE) material. In some embodiments, the TPE material is polypropylene-based. In another example embodiment, the bead can be made of the same material, or the same family of material as the film 18. The bead 16 may, in some embodiments, be partially optically translucent to enable a user to see condensate or other material within the lumen.” Para 0115), which is the same material as utilized by modifying reference De Rijke in the formation of a conduit. 
Regarding the remaining limitations,  Peiris teaches “As used herein, a “breathable material” generally refers to a material that is permeable to moisture vapor and substantially impermeable to liquid moisture and the bulk flow of gases. In certain embodiments, a breathable material has a moisture (water) vapor transmission rate greater than or equal to 650 g/m.sup.2/day (or thereabout) when measured according to Procedure B of ASTM E96 (using the upright cup method at a temperature of 23° C. and a relative humidity of 50%).”  (Para 0143). By convention 1 cm^2 = 0.0001 m^2, thus, 650 g/m.sup.2/day is 0.065 g/cm^2/day.   As 0.065 g/cm^2/day is greater than “0.01 g/cm^2/day” (Claim 4) and “0.05 g/cm^2/day” (Claim 20), the construction of the conduit utilizing TPE meets the claimed “water vapor transmission rate”. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the TPE material of the conduit of the modified Gray to operate within the desired “water vapor transmission rate” as taught by Peiris, a known property of TPE material conduits, in order to provide a breathable material suitable for the permeation of moisture vapor. 
As to Claims 5, 6, and 21, please see Claims 4 and 20, wherein the modified Gray, specifically Peiris teaches the TPE constructed conduit has a water vapor transmission rate of 0.065 g/cm^2/day (Para 0143) and the construction material is “optically translucent to enable a user to see condensate or other material within the lumen.” (Para 0104 and 115).  Consequently, it appears Peiris is concerned with the concept of condensation which is a liquid state of matter of water vapor.  By convention, condensation occurs as a function of temperature and humidity between at least two environments.  Thus, at the moment where the water vapor is pending exit through the interior of the breathable conduit, if the temperature at the exterior of the breathable conduit is warmer than the interior of the breathable conduit condensation will occur wherein water vapor is converted to liquid water.  As the claims do not require the construction of an insulation layer to prevent this action of condensation, there is no structure would preclude or prevent the naturally occurring phenomenon of condensation from occurring.  Hence, the water vapor transmission rate is effectively the same as the liquid water removal rate as a function of the change in temperature and humidity from the interior of the conduit to the exterior of the conduit. Since the water vapor transmission rate of 0.065 g/cm^2/day (Para 0143) dividing this value by 24 hours in one day, yields a liquid water removal rate of 0.002708 g/cm^2/hr.  As 0.002708 g/cm^2/hr is greater than the claimed “0.0001 g/cm^2/hr” (Claim 6) and “0.0005 g/cm^2/hr” (Claim 21). 
As to Claim 7, the modified Gray, specifically Peiris teaches the construction of the first helical web (“film 18 may be at least partially optically translucent to enable a user to see condensate or other material within the lumen.” Para 0104) having low haze.
As to Claim 9, the modified Gray, specifically Peiris teaches the construction of the conduit utilizing different materials - (“The film 18 can be made from thermoplastic polymer (TPE) material. In some embodiments, the TPE material is polypropylene-based. In another example embodiment, the film can be made of the same material, or the same family of material as the bead 16. In some embodiments, the film 18 may be at least partially optically translucent to enable a user to see condensate or other material within the lumen.” Para 0104, “As mentioned above, the bead 16 can be made from thermoplastic polymer (TPE) material. In some embodiments, the TPE material is polypropylene-based. In another example embodiment, the bead can be made of the same material, or the same family of material as the film 18. The bead 16 may, in some embodiments, be partially optically translucent to enable a user to see condensate or other material within the lumen.” Para 0115).
As to Claim 13, please see the rejection of Claim 1 and Claim 9, wherein the features of the different materials utilized for the formation of the conduit have been addressed.  The modified Gray, specifically Gray teaches the formation of the conduit utilizing a series of films and beads to meet the web and rib limitations.   With respect to the “cooling step” this step is an inherent feature of the construction methodology as seen in Figure 3, wherein the “Tube being formed on the former is rotated and advanced in the direction of arrow 3 by the movement of the rotating rods. The advance speed of the former is selected relative to the rotational speed so that the pitch of the helical laying of the strip or tape on to the former 1 is a little less than the width of the strip so that adjacent turns narrowly overlap.” (Para 0051).  Consequently, as the advancing speed is adjusted to facilitate the spacing of the turns, the temperature from the extruder to the former experiences a cooling action in order to form the conduit before application of the bead. 
As to Claim 14, please see the rejection of Claim 13, which address the cooling step, as well as the features of the different materials utilized for the formation of the conduit utilizing a series of films and beads to meet the web and rib limitations.   With respect to the “wire” limitation, as addressed in Claim 10 - Gray discloses the conduit may include the use of a heating wire - “The spine may also include a heater element such as a PTC (Positive Temperature Coefficient) heater or a resistance heating element.” (Para 0073); “If a heater wire is included in the breathing circuit limb (whether associated with the reinforcing spine or not) the end connector at at least one end will preferably be adapted to make an electrical connection together with the gases pathway connection.” (Para 0074).  Additionally, Peiris teaches “The bead can comprise a heating element. The heating element can comprise one or two or more heating wires disposed within the bead.” (Para 0006 also see Para 00043).  Thus, the action of placing the wire and bead concurrently is within the scope of consideration in order to provide a conduit with a heating element therewith. 

Claims 2, 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (2017/0080175) in view of De Rijke et al. (EP 1658330 B1), as applied to Claim 1, and further in view of Brister et al. (2016/0100970). 
As to Claims 2, 3, 18, and 19, the modified Grey, specifically Peiris teaches TPE is a known material in the construction of conduits. Yet, does not expressly disclose the relationship between TPE and other thermoplastic elastomers with respect to the CO2 transmission rate. 
Brister teaches various film composites utilized to formulate walls for medical device conduits, wherein “polyether glycol copolymer polyether block amide TPE” (Table 2, Page 26, Column 1) among several other thermoelastic polymers are utilized.  
With respect to the remaining claim limitations, Brister teaches in Table 3, “A variety of different composite films” (Para 0405) having varying CO2 transmission rates wherein approximately sixty-nine (69) of the proposed combinations meet the claimed permeability rates  - “more than 1 cm3/(m2*day*bar)” (Claim 2), “less than 100000 cm3/(m2*day*bar)” (Claim 3), “more than 10 cm3/(m2*day*bar)” (Claim 18) and “less than 10000 cm3/(m2*day*bar)” (Claim 19) - between the values of 10-10,000  cm3/(m2*day*bar).
Thus, as several material combinations are suitable for meeting the claimed CO2 transmission rates, it would have been obvious to try any of the proposed sixty-nine (69) combinations from a finite number of predictable results in order to arrive at the desired CO2 transmission rates for the conduit. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the conduits of the modified Grey to include any of the sixty-nine (69) of the proposed combinations as taught by Brister in order to arrive at the desired CO2 transmission rates in order to achieve the desired permeability of the enclosing wall. 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (2017/0080175) in view of De Rijke et al. (EP 1658330 B1), as applied to Claim 11 and further in view of Fukunaga et al. (2004/0194781). 
As to Claim 12, the modified Gray, specifically Gray discloses a first connector (one of 23/49) and a second connector (other of 23/49), wherein the first connector (one of 23/49) is attached to the “gases humidification device or ventilator” and the second connector (other of 23/49) is attached to “ventilator or mask”; yet, does not expressly disclose the construction of the conduit in a “coaxial arrangement”. 
Fukunaga teaches the construction of a conduit attaching the “gases humidification device or ventilator” to the “ventilator or mask” was known, as best seen in Figure 4A, wherein a single conduit having a inner passage (2) and an outer passage (5) is suitable to impart directional gas flow to and from the patient, for the benefit of “optimizing utilization of fresh gases during artificial or assisted ventilation” (Abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art to construct the conduit of the modified Gray to include the use of a unilimb system as taught by Fukunaga for the benefit of “optimizing utilization of fresh gases during artificial or assisted ventilation” (Abstract). 
As to Claim 16, the modified Gray, specifically Gray discloses a first connector (one of 23/49) and a second connector (other of 23/49), wherein the first connector (one of 23/49) is attached to the “gases humidification device or ventilator” and the second connector (other of 23/49) is attached to “ventilator or mask”; yet, does not expressly disclose circulation through the limb including a CO2 scrubber with a closed ventilation system. 
Fukunaga teaches the construction of a conduit attaching the “gases humidification device or ventilator” to the “ventilator or mask” was known, as best seen in Figures 3C and 3D, wherein the mask is attached to the patient’s lungs (7) via the connector end (6) and the opposite end of the conduit is attached to the “CO2 absorber” (12).  When no additional gas is being supplied via source (1) nor waste gas removed (via 11), this system is effectively a closed system breathing apparatus.  
Regarding the limitation to some CO2 through the enclosing wall, as previously discussed in Grey,  the particle size of a molecule of oxygen or carbon dioxide is significantly smaller than the particle size of water vapor.  Additionally, as both are in a gaseous state, there is no structure that would preclude or prevent the passage of both water vapor and “and or one or more of oxygen or carbon dioxide”.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the limb of Gray to include the use of a CO2 absorber as taught by Fukunaga to provide a closed ventilation system wherein CO2 gases can be treated to prevent hypoxemia. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785